internal_revenue_service number release date date cc el gl br1 gl-708606-97 uilc memorandum for district_counsel north central district cc msr nce stp from alan c levine chief branch general litigation cc el gl subject north dakota federal_tax_lien filing this is in response to your memorandum of date you have been asked whether the state of minnesota can charge extra for the filing of a notice_of_federal_tax_lien form that is not considered standard in size an additional question raised is whether a release fee can be charged to the service where no release of lien is filed this document is not intended to be cited as precedent legend state taxpayer years assessment issue s north dakota unknown unknown unknown whether north dakota is entitled to charge the service an additional fee for the filing of the notice_of_federal_tax_lien form since it has been classified as a nonstandard form due to its size whether north dakota can charge for a release form when the service files a notice_of_federal_tax_lien conclusion the state of north dakota may be entitled to charge an additional filing fee for the notice_of_federal_tax_lien since it is not in conformity with the regular size forms gl-708606-97 facts the state of north dakota is currently charging the service dollar_figure to file a notice_of_federal_tax_lien pursuant to section of the north dakota century code n d c c which includes a dollar_figure filing fee for the lien a dollar_figure filing fee for any possible release and dollar_figure for each since they are being classified as nonstandard forms law and analysis north dakota is not unique in charging an additional fee to record documents that are nonstandard in size several other states have similar provisions in their recording statutes for forms that the ucc may require see for example louisiana l a r s mississippi miss code ann new mexico n m stat ann wyoming wyo stat sec_34 south dakota s d codified laws and new york ny cls u c c appx sec_143 since the expense of maintaining records for several different size forms will be more we do not think it unreasonable to charge a different fee particularly when the state uses a similar practice for uniform commercial code u c c forms the internal_revenue_service service has encountered disputes with states in the past over the amounts charged for filing notices of federal_tax_lien in wisconsin following the passage of the revised uniform federal_tax_lien registration act in the secretary of state requested that the service change the size by and contents of the notice of lien to conform to the requirements for financing statements x under the ucc the service took the position that pursuant to sec_6323 it was not required to alter the existing federal forms on a nationwide basis to conform to the convenience of the various states any other interpretation would require the service to stock a multiplicity of forms to conform with state requirements as a result the size and form of the notice_of_federal_tax_lien was not changed in a memorandum dated date the general litigation division rendered advice to the assistant regional_counsel in st paul file cc gl-466-75 concerning what action the service should take if any with respect to a south dakota law which provided that the service would be charged an additional fee for filing notices of federal_tax_lien and related certificates with the office of the secretary of state since these documents were considered to be nonstandard forms the attorney_general for the state had taken the position that the nonstandard size must be determined by reference to forms promulgated by the secretary of state for filing financing statements and related documents the service had long taken the position that although it would pay reasonable and nondiscriminatory recording fees for filing notices of federal_tax_lien fees that were in excess of those charged for filing similar documents for private persons would be opposed since south dakota law gl-708606-97 provided that the same additional fee would be charged for filing and indexing a financing statement that is presented on a nonstandard form the fee was not discriminatory and the service was in no position to argue whether the fee was excessive since extra work is required to file forms which are larger than x however since the service was charged more for filing a certificate of release discharge or nonattachment than private parties were charged for recording a release of collateral or a termination statement the position was taken that these fees were discriminatory and although the financial burden was shouldered more by the state’s taxpayers than by the service an attempt should be made to have the state reconsider its fee schedule sec_6323 provides that the form and content of the notice_of_federal_tax_lien shall be prescribed by the secretary or_his_delegate states cannot require that this lien notice be in any particular form or contain any particular items before it is recordable if a state does attempt to designate that the notice_of_federal_tax_lien be in a particular form or that it contain certain items such as for example a description of the real_property then the service has the option of filing with the clerk of the united_states district_court in that state 368_us_291 in our view it can be persuasively argued that sec_6323 refers to the form and content of the notice and not necessarily its size rather than pursuing this matter further orally however we suggest that you write to the attorney_general of north dakota and attempt to obtain a written legal opinion as to exactly what it meant by a nonstandard form and what authority there is to pre-charge for a release if you are unsuccessful in convincing the state to alter its position you will have to give consideration to recommending that the service file with the district_court the service in the past has published an announcement that if it considers the state law invalid it will file its notices with the district_court see revrul_64_252 cum bul which was modified by revrul_66_63 1966_1_cb_287 and superseded by revrul_77_61 1977_1_cb_388 this will have to be done at the national level also this is not intended to indicate that we agree with such a course of action but it should be considered at least as to the prepayment of a release fee a somewhat similar situation arose in oklahoma and was the subject of a letter dated date from the service to officials in that state file cc cl-3513 the revised uniform federal_tax_lien registration act as adopted in oklahoma set forth a few of dollar_figure for filing each notice_of_federal_tax_lien this fee was to be paid at the time the notice was filed and included all subsequent filing of all other certificates or notices affecting the federal_tax_lien the service contacted the state and indicated its objection to such fees on the basis that they were discriminatory against federal tax_liens in that significantly lesser amounts are charged for similar documents under state law nevertheless the service opted against filing with the district_court and instead suggested that an effort be made to amend the act so as to provide non-discriminatory fees gl-708606-97 in the event that you are unable to resolve this matter with north dakota it is our suggestion that you contact your regional general legal services function for the purpose of recouping the additional filing fees that the service has paid if that office is unable to bring things to a close and is in doubt as to how to proceed then they should contact general legal services here in the national_office for their views if you have any further questions please call us at
